Citation Nr: 9936058	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  92-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and vomiting in service, and 
claimed as diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.  He also had service in the National Guard both before 
and after his active duty.

In April 1991, the veteran filed an informal claim, followed 
by a formal claim in June, seeking service connection for 
diverticulitis.  This appeal arises from a July 1991 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
that denied service connection for diverticulitis.  A July 
1993 decision by the Board of Veterans' Appeals (Board) also 
denied service connection for diverticulitis and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  A June 1995 memorandum decision by the Court 
vacated the 1993 Board decision and remanded the case to the 
Board.  October 1995 and February 1999 Board decisions 
remanded the case to the RO for further development of the 
evidence.


FINDING OF FACT

The claim for service connection for a gastrointestinal 
disorder claimed as diverticulitis is not plausible under the 
law as it is not accompanied by adequate supporting medical 
evidence.


CONCLUSION OF LAW

The claim for service connection for a gastrointestinal 
disorder, claimed as diverticulitis is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In an April 1991 statement, the veteran said that, while in 
service, he vomited after strenuous exercise and, since 
service, he had been diagnosed with diverticulitis.  He 
submitted numerous lay statements from service comrades, one 
dated in September 1983 by H.L. Taylor, some dated in January 
1992 by Carl Mott, Oliver Ingram, Norman Hamm, and a man 
named Griffin (first name illegible), one dated in February 
1992 by Raymond Sanderson, and others by Boyd Pugh dated in 
January 1996 and April 1997.  Though some of the statements 
were authored by the veteran, all of his comrades said that 
they recalled that he became nauseous and vomited after 
running some distance.

The veteran's active service medical records, which were 
obtained by the RO in 1960, include a 13 February 1951 sick 
call report where he complained of upset stomach and sore 
throat.  Apparently the veteran gave a history of "morning 
nausea" because the examiner wrote that he did not believe 
that morning nausea, present for three to four months, was 
organically significant.  He diagnosed pharyngitis and 
prescribed cough syrup, gargle, and aspirin.

On 16 February 1951, the veteran complained of chills, 
headache, cold, and sore throat.  The diagnosis was upper 
respiratory infection and the treatment was penicillin, 
codeine cough syrup, gargle, aspirin, and restriction to 
quarters.  He was checked on 17, 18, and 19 February and 
treatment and restriction to quarters continued.  On 20 
February, he was returned to duty.  That episode was the only 
one where service medical records indicated that the veteran 
was not present for duty due to illness.

The June 1995 Court remand directed VA to undertake a further 
search for evidence relevant to the veteran's medical 
treatment in service.  On an April 1997 National Archives 
Form 13055, the veteran reported that he was treated for a 
gastrointestinal disorder between January 1951 and December 
1951 while assigned to C/167th Infantry and also between 
August 1951 and December 1952 while assigned to E/23rd 
Infantry.  Morning reports of the veteran's units of 
assignment were reviewed and a December 1997 report from the 
National Personnel Records Center enclosed a single morning 
report, dated 16 February 1951, that showed that the veteran 
was that day transferred from present for duty to sick in 
quarters.

A September 1952 separation examination was entirely negative 
for any gastrointestinal disorder.  Pre-1951 National Guard 
records did not show a gastrointestinal disorder nor did a 
July 1954 National Guard entrance examination.
In his February 1992 Substantive Appeal, the veteran 
contended that diverticulitis was incurred in service and 
continued after service.  In a December 1985 statement, 
Robert Stroop said that, from December 1952 to August 1953, 
he and the veteran lived in the same boarding house, that the 
veteran occasionally complained of nausea and feeling that he 
would pass out, and that he was prescribed penicillin by a 
Doctor Singleton.  In a February 1996 statement, Shirley 
Pierce said that she started dating the veteran in August 
1952, that they were married in 1953 and divorced in 1963, 
that the veteran had stomach problems manifested by nausea, 
vomiting, fever, and feeling that he would pass out, and that 
he was treated with penicillin at Vaughan Memorial Hospital 
by Doctors Singleton, Baines, and Lucky.  In another February 
1996 statement, the veteran's current wife said that she met 
her husband in 1965 and married him in 1966, that he had 
stomach problems since she had known him, that he was 
diagnosed with diverticulitis, and that he was treated by 
Doctors Phillips, Coleman, Ringsdorf, and Thomas.  In a 
February 1997 letter addressed to whom it may concern, Bill 
Hardy said he had known the veteran since 1950, that the 
veteran had had stomach problems from 1952 to the present, 
and that he was treated with penicillin at Vaughan Memorial 
Hospital.  In another February 1997 letter addressed to whom 
it may concern, Minnie Tyes said she worked for the veteran 
and his first wife from 1960 to 1963 and that the veteran had 
stomach problems during that time.

The earliest reference to diverticulitis by a health care 
professional appears on a prescription form of Doctor H. Ben 
Ringsdorf dated in January 1992.  It was there noted that the 
veteran was diagnosed with diverticulitis in January 1970 by 
Doctor S. Phillips.  The basis for that statement is unknown 
and there are no records in the file from a Doctor Phillips.  
A January 1992 letter from Jack Coleman, MD, noted that he 
treated the veteran for diverticulitis on September 16 and 
November 5, 1987.  On a September 1988 outpatient treatment 
record by Family Medical West, the veteran complained of left 
lower quadrant pain, gave a history of diverticulitis, and 
the examiner suspected diverticulitis currently.  A February 
1996 letter from Dr. Albert Thomas reported that the veteran 
had been his patient since May 1992 for, among other 
disorders, diverticulitis.

The veteran underwent an esophagogastroduodenoscopy and 
sigmoidoscopy at Providence Hospital in July 1996.  The 
examination of the upper intestinal tract showed mild 
narrowing at the gastroesophageal junction, a large hiatal 
hernia, superficial ulcers in the distal esophagus, and 
linear erosions in the distal esophagus extending into the 
upper esophagus.  The diagnosis was hiatal hernia with grade 
III reflux esophagitis.  The examination of the lower 
intestinal tract showed no gross lesions but numerous sigmoid 
diverticula.  The diagnosis was diverticulosis.

On a September 1996 outpatient treatment record from 
Providence Hospital, the examiner noted that the veteran 
complained of abdominal pain and that he said that the pain 
was "typical of what he calls diverticulitis."  There was 
no fever and the abdomen was soft and only minimally tender 
over the left lower quadrant.  The assessment was "probable 
diverticulitis or just diverticulosis with spasm."

At an August 1997 VA gastroenterologic examination, the 
veteran reported several episodes per month, since 1951, of 
dyspepsia, nausea, vomiting, and lower abdominal pain.  An 
esophagogastroduodenoscopy revealed a normal esophagus 
without active lesions, inflammation, ulceration, or 
scarring, but there was a linear, healed track possibly 
representing a healed mucosal tear or a healed ulceration.  
The area of the lower esophageal sphincter appeared normal 
but there was a small hiatal hernia.  The stomach was normal 
and without ulceration but the duodenum showed multiple 
petechial hemorrhaging most likely secondary to retching that 
occurred during the procedure.  Biopsies were obtained and 
tested positive for Helicobacter pylori.  Diagnoses were 
chronic gastritis due to Helicobacter, history of episodic 
emesis of undetermined origin, and a suspected old, healed, 
esophageal tear.

A March 1999 VA outpatient treatment record noted that the 
veteran was given a barium enema that revealed a plethora of 
diverticula throughout the colon, consistent with 
diverticulosis, but there was no perforation or "apple 
core" lesion.

On an April 1999 outpatient treatment record by Doctor Albert 
Thomas, Franklin Primary Health Center, the veteran 
complained of pain over the left lower abdomen aggravated by 
eating spicy foods and nuts.  He said that left lower 
quadrant pain, accompanied by nausea, began in service in 
1951.  The pain, accompanied by gas and abdominal distention, 
had been intermittent and occasionally severe since service.  
He also said he had had barium enemas that revealed left-side 
diverticula and related all of his symptoms to diverticular 
disease of the colon.  Currently, he had occasional 
constipation and diarrhea and believed that his symptoms were 
worsening.  On examination, the abdomen was soft and flat 
with slight left lower quadrant tenderness but no rebound.  
The impression was diverticular disease of the colon.

At a May 1999 VA gastroenterologic examination, the veteran 
reported occasional vomiting, approximately five times during 
the preceding year and most recently two months earlier.  He 
said he experienced dysphagia and a meat bolus in 1996 and 
underwent esophagogastroduodenoscopy that revealed a 
longitudinal ulceration.  He was given some samples of 
Prilosec and finished the medications just before the August 
1997 VA esophagogastroduodenoscopy.  The examiner noted that 
that endoscopy found that the esophagitis had healed as had 
the longitudinal ulcer revealed by the 1996 examination.  
Biopsies taken during the August 1997 VA endoscopy revealed a 
Helicobacter pylori colonization and the veteran denied 
recent treatment for a gastrointestinal disorder save for the 
medication provided by VA for the Helicobacter pylori.  The 
veteran denied hematemesis, melena, and diarrhea, but 
complained of chronic constipation for the preceding forty 
years.  On examination, the abdomen was soft, with no masses 
or hernias, and there was slight, subjective, deep tenderness 
to pressure over the left lower quadrant.  A Helicobacter 
pylori titer revealed antibodies suggesting that the 
bacterium was still present.  Diagnoses were history of 
nausea and vomiting with no pathologic diagnosis; history of 
gastric colonization of Helicobacter pylori, treated, but 
possibly persistent; diverticulosis of the colon; and healed 
reflux esophagitis.

The examiner reported that he thoroughly reviewed the 
veteran's file.  He found that, although diverticulosis was 
seen by barium enema, the criteria for a diagnosis of 
diverticulitis had not been documented.  He contended that 
diagnoses of diverticulitis were based on symptoms or history 
but were not supported by a record of fever, leukocytosis, or 
peritoneal signs and treatment for diverticulitis was given 
on presumptive or empirical grounds.  The extensive 
diverticulosis seen by barium enema indicated abnormal 
motility of the colon which was, according to the examiner, 
the probable etiology of the diverticulosis and also the 
source of the abdominal pain.  The examiner also noted that 
diverticulosis and diverticulitis are conditions associated 
with aging, that they are rare before age 40, and that nausea 
and vomiting are not typical symptoms of either condition.  
He opined that the veteran did not have even diverticulosis 
at ages 19 to 21.

With regard to symptoms of nausea and vomiting that the 
veteran said he experienced in service, the examiner noted 
that those symptoms tended to occur after strenuous exercise.  
He said that nausea, with or without vomiting, is recognized 
as a physiologic response to marked exertion, such as during 
military training, and is not a marker for disease.  Many 
years after service, in 1996, an esophagogastroduodenoscopy, 
prompted by dysphagia and esophageal obstruction due to a 
meat bolus, revealed esophagitis and an ulceration.  It was 
treated, though only briefly with sample medication, and had 
resolved by the time of the 1997 VA endoscopy.  The examiner 
opined that, in 1996, the veteran had an acute attack of 
esophagitis and the resulting ulceration and edema caused a 
motility disturbance of the esophagus that led to dysphagia 
and the meat bolus.  He further opined that the esophagitis 
found in 1996 and the Helicobacter pylori found in 1997 were 
both unrelated to the nausea and vomiting the veteran 
reported having had in service in 1950 to 1952.

The examiner also commented that he had interviewed and 
examined the veteran on two occasions and found that the 
veteran's ability to deliver a coherent history was very 
limited and that it appeared that his comprehension of the 
facts was not correct.  

In its June 1995 remand, the Court noted that VA requested 
records from doctors at Vaughan Regional Medical Center that 
the veteran said treated him in 1951 and thereafter, but had 
not requested records from the medical facility itself.  In a 
December 1996 statement, the veteran reported that he went to 
Vaughan Regional Medical Center to obtain records of his 
treatment but there were none.  In addition, in an April 1998 
letter to the medical center, the RO requested records of 
treatment of the veteran for 1951 and subsequent years, but 
the medical center merely returned the RO letter later that 
month without action.

The Court remand contended that the veteran's June 1991 
application form showed that three doctors, Joseph Sanders, 
Lester Avritt, and Perry Cochran, treated the veteran for 
diverticulitis since 1945 and directed that VA attempt to 
obtain records from them.  In fact, the veteran's application 
shows those names in block 28 of the form, persons other than 
physicians who have relevant information.  In a February 1996 
statement, the veteran reported that he had been unable to 
locate Joseph Sanders and Perry Cochran and that Lester 
Avritt was dead.  In a December 1996 statement, he reported 
that Messrs. Sanders and Cochran were also dead and he 
reiterated the contents of his application, i.e., that 
Sanders, Cochran, and Avritt were comrades, not doctors.  
Nevertheless, the RO sent letters to these men at the 
addresses the veteran provided on his June 1991 claim, but 
all of the letters were returned undelivered.

In its remand, the Court noted that the veteran served in the 
National Guard before 1951 and directed VA to obtain medical 
records from that service.  As noted above, pre-1951 National 
Guard records did not include evidence of a gastrointestinal 
disorder.  In addition, those records included a July 1954 
National Guard entrance examination where the veteran gave no 
history of a gastrointestinal disorder and none was found on 
clinical evaluation.

Finally, in a September 1991 response to a RO request for 
information, the National Personnel Records Center suggested 
that the RO request chest X rays from "CPR" and, in its 
remand, the Court directed that such a request be made.  One 
was and, in a December 1996 response, "NCPCR" reported that 
a search of large X rays taken between 1940 and 1955 located 
a film for an individual with the same first name and middle 
initial as the veteran, but with a different last name, under 
the veteran's service number, but they did not find an X ray 
for the veteran.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Morton v. West, 12 
Vet.App. 477, 480-1, (1999); Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).  Indeed, if the claim is not well grounded, 
the Board is without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court has made 
it clear that it is error for the Board to proceed to the 
merits of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West , 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the injury or disease in service 
and the current disability.  See Winters v. West , 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table). 

The Court notes that while 38 U.S.C. § 1154(b) allows combat 
veterans, in certain circumstances, to use lay evidence to 
establish incurrence in service of a disease or injury, by 
relaxing the evidentiary requirements for adjudication of 
certain combat-related VA disability compensation claims, it 
does not provide a substitute for medical-nexus evidence.  
Instead, it serves only to reduce the evidentiary burden for 
combat veterans with respect to the second Caluza 
requirement, the submission of evidence of incurrence or 
aggravation of an injury or disease in service.  Clyburn v. 
West, 12 Vet. App. 296 (1999).

With regard to medical evidence of a current disability, 
Doctor Albert Thomas, in April 1999, diagnosed diverticular 
disease of the colon.  Doctor Thomas made no reference to the 
1996 sigmoidoscopy, or to the 1996 and 1997 
esophagogastroduodenoscopies, or to any other diagnostic 
tests.  His diagnosis was merely an echo of the history given 
by the veteran.  The only clinical findings were slight left 
lower quadrant tenderness but no rebound.

In contrast, the May 1999 VA gastroenterologic examination, 
and the thorough report that resulted therefrom, show that 
the veteran currently has no clinical signs of 
diverticulitis.  He does not currently demonstrate, nor does 
the record show that he has ever demonstrated, fever, 
leukocytosis, or peritoneal signs that would support a 
current, or an earlier, diagnosis of diverticulitis.  The 
examiner opined that earlier diagnoses of diverticulitis, and 
treatment for that condition, were based on history, 
symptoms, presumption, and empiricism.  In addition, though 
esophagitis and an esophageal ulcer were found on a 1996 
esophagogastroduodenoscopy, a 1997 endoscopy showed that the 
veteran's esophagus had healed.  Thus, that episode of 
esophagitis was deemed acute by the examiner.  The diagnoses, 
at the conclusion of that examination, were:  history of 
nausea and vomiting with no pathologic diagnosis; history of 
gastric colonization of Helicobacter pylori, treated, but 
possibly persistent; diverticulosis of the colon; and healed 
reflux esophagitis. 

The Board finds that while there appears to be some 
difference in opinion as to the correct diagnosis involving 
disability of the gastrointestinal tract, where the only 
issue at this juncture is whether the claim is possible, we 
find that the record includes sufficient evidence of current 
disability to cross the well-grounded threshold with that 
element.

The veteran has contended that he suffered from, and was 
treated for, nausea and vomiting during service and he has 
submitted several statements by friends that support those 
contentions.  At this juncture, the Board presumes the 
credibility of his contentions and the statements he has 
submitted in support thereof.  King, supra. The requirement 
to assess the credibility of those contentions and 
statements, comparing them to finding contained in the 
service medical records and other evidence of record, and 
assigning probative weight, attached only to a claim that is 
well-grounded.  Nonetheless, however appropriate it may be to 
"consider the evidence of record that provides a more 
complete picture of the veteran's disability in determining 
whether the claim is well grounded[,]" see McManaway v. 
West, 13 Vet. App. 60 (1999), we need not reach that issue 
here and, instead, find that he suffered from nausea and 
vomiting in service.

We turn now to a consideration of evidence that links a 
current gastrointestinal disorder associated with 
diverticular disease, if any he has, to the veteran's 
military service.  The earliest relevant medical evidence of 
record is a notation by Doctor Ben Ringsdorf, on a 
prescription form dated in 1992, to the effect that the 
veteran was diagnosed with diverticulitis by Doctor S. 
Phillips in 1970, more than 15 years after his separation 
from service.  There are no records by Doctor Phillips in the 
file and the source of the information relied upon by Doctor 
Ringsdorf, to reference a diagnosis made 22 years earlier by 
another doctor, is not known.  In the end, though Doctor 
Thomas noted the history given by the veteran, and that the 
veteran related all of his symptoms to diverticular disease 
of the colon including, presumably, the nausea and vomiting 
in service, Doctor Thomas did not make that connection.  In 
sum, there is no medical evidence that links a current 
gastrointestinal disorder, assuming that the veteran has one, 
to his military service.  

However, the requisite link between a current disability and 
military service may be established, in the absence of a 
presumption or medical evidence that does so, by medical 
evidence that the veteran had a chronic disorder in service 
and currently has the same chronic disorder, or by evidence 
that symptoms noted in service continued after service.  
Savage v. Gober, 10 Vet.App. 488, 494-8 (1997); 38 C.F.R. 
§ 3.303(b).  Here, there is no medical evidence that the 
veteran had a chronic disorder in service, but he has 
contended that his symptoms of nausea and vomiting, that he 
noted in service, continued after service.  Again, at this 
juncture, we presume the credibility of the veteran's 
contentions regarding continuity of symptomatology.  King, 
supra.  However, except in the case of disorders that can be 
identified by lay persons, and the Board is of the view that 
most gastrointestinal disorders, including diverticulitis, do 
not fit that category, medical evidence is needed to link a 
current disability to the continued symptomatology.  Savage 
at 497.  In this case, there is no medical evidence that 
nausea and vomiting are symptoms of diverticulitis, 
diverticulosis, or other related gastrointestinal disorder 
with which the veteran has been diagnosed currently or at any 
time in the past.  The conclusion reached here is amply 
supported by the thorough discussion of the evidence, and the 
opinion, provided by the examiner after the May 1999 VA 
gastroenterologic examination.  In this regard, nexus medical 
evidence is still required in cases where 38 U.S.C.A. 
§ 1154(b) applies.  

When the law set forth above is applied to the facts of this 
case, the Board can only conclude that the claim is not well 
grounded and this conclusion is compelling in spite of the 
extensive development undertaken here.  We reach this 
conclusion in spite of the fact that the July 1993 Board 
decision, without discussing the well-grounded requirement, 
simply found the claim well grounded.  In addition, the 1995 
Court remand, also without discussion of the well-grounded 
requirement, appeared to assume that the claim was well 
grounded.  Further, the Board undertook additional 
development of this not-well-grounded claim in October 1995 
and February 1999 remands.  The October 1995 remand was made 
pursuant to the June 1995 remand by the Court and the 
February 1999 remand was made pursuant to the law-of-the-case 
doctrine.

Under the law-of-the-case doctrine, once an issue is decided 
by an appellate court, it cannot be relitigated.  See Chisem 
v. Brown, 8 Vet.App. 374, 375 (1995).  Here, the Board found 
the claim to be well grounded in 1993 and the Court did so, 
at least by implication in remanding the case for further 
development, in 1995.  As applied here, the law-of-the-case 
doctrine would preclude reconsideration of the well-grounded 
requirement.  However, the law-of-the-case doctrine is not 
without exceptions.  One exception is when the prior decision 
was clearly erroneous and another is when the controlling 
authority has made a contrary decision of law.  We determine 
now that the Board's finding in the 1993 decision that the 
claim was well grounded was clearly incorrect; however, it is 
noted that the Court later vacated that decision.  Since that 
time, the Court has expounded further on what makes a claim 
well-grounded.  Further, the Court has issued a line of 
decisions, notably Caluza, supra, as well as other decisions 
set forth above, that require VA to examine claims to ensure 
they are well grounded before undertaking development.  
Accordingly, we find that the law-of-the-case doctrine does 
not preclude our finding that this claim is not well 
grounded.

Finally, in a July 1999 Supplemental Statement of the Case, 
the RO contended that, in the February 1999 remand, the 
Board, without jurisdiction so to do, changed the issue from 
entitlement to service connection for diverticulitis to 
entitlement to service connection for a gastrointestinal 
disorder.  The intention of the Board in so doing was to 
reflect that, in addition to diverticulitis, a diagnosis of 
diverticulosis had been made.  In the event that a review of 
the evidence would establish that another diverticular 
disease could be linked to service symptoms, the Board did 
not want the issue to be limited based on the veteran's 
identification of the disability inasmuch as he is a 
layperson without medical training.  Such characterization 
was not intended by the Board to expand the issue on appeal 
to all gastrointestinal diseases. 


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied on the basis that the claim therefor is 
not well-grounded.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

